Exhibit 10.2
FOURTH AMENDMENT TO AMENDED AND RESTATED
loan, security and guaranty AGREEMENT
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY
AGREEMENT (this “Fourth Amendment”) is dated as of June 16, 2020, among
HYSTER-YALE MATERIALS HANDLING, INC., a Delaware corporation (“Parent”),
HYSTER-YALE GROUP, INC., a Delaware corporation (“HYG”), BOLZONI AURAMO, INC, a
South Carolina corporation (“Bolzoni Auramo”, and together with Parent and HYG,
the “U.S. Borrowers”), HYSTER-YALE NEDERLAND B.V., a private company with
limited liability incorporated under the laws of the Netherlands having its
corporate seat in Nijmegen (“HYN BV”), HYSTER-YALE INTERNATIONAL B.V., a private
company with limited liability incorporated under the laws of the Netherlands
having its corporate seat in Nijmegen (“HY International”), HYSTER-YALE HOLDING
B.V., a private company with limited liability incorporated under the laws of
the Netherlands having its corporate seat in Nijmegen (“HY Holding BV”), BOLZONI
CAPITAL HOLDING B.V., a private company with limited liability incorporated
under the laws of the Netherlands having its corporate seat in Nijmegen
(together with HYN BV and HY International and HY Holding BV, the “Dutch
Borrowers”), HYSTER-YALE UK LIMITED, a company incorporated in England and Wales
with company number 02636775 (“HY UK”), BOLZONI CAPITAL UK LIMITED, a company
incorporated in England and Wales with company number 10090448 (together with HY
UK, the “UK Borrowers” and, collectively with the Dutch Borrowers and the U.S.
Borrowers, the “Borrowers” and each, a “Borrower”), the Guarantors party hereto,
the Lenders party hereto, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent and security trustee (the
“Agent”).
RECITALS:
A. The Borrowers, the Persons party thereto from time to time as guarantors
(the “Guarantors”), the financial institutions party thereto from time to time
as lenders (the “Lenders”) and the Agent entered into that certain Amended and
Restated Loan, Security and Guaranty Agreement dated as of April 28, 2016 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Loan Agreement”; capitalized terms used but not defined in this Fourth
Amendment shall have the meaning given to such terms in the Loan Agreement, as
amended hereby), pursuant to which the Lenders have agreed to make Loans and
provide certain other credit accommodations to the Borrowers.
B. The Borrowers have requested that the Agent and the Lenders agree to amend
the Loan Agreement to, among other things, add certain additional debt, lien and
disposition baskets under the Loan Agreement, in each case, pursuant to the
terms set forth herein and to be effective as of the Fourth Amendment Effective
Date (as defined below).
C. Subject to the conditions in Section 3, the Lenders have agreed to amend the
Loan Agreement as set forth herein.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Loan Agreement Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this Fourth Amendment, the
Loan Agreement shall be amended effective as of the Fourth Amendment Effective
Date in the manner provided in this Section 1.



--------------------------------------------------------------------------------



1.1 Additional Definitions. Section 1.1 of the Loan Agreement shall be amended
by adding the following new definitions to such Section in appropriate
alphabetical order to read in full as follows:
BHC Act Affiliate: an “affiliate”, as defined in and interpreted in accordance
with 12 U.S.C. § 1841(k).
Covered Entity: (a) a “covered entity”, as defined and interpreted in accordance
with 12 C.F.R. § 252.82(b); (b) a “covered bank”, as defined in and interpreted
in accordance with 12 C.F.R. § 47.3(b); or (c) a “covered FSI”, as defined in
and interpreted in accordance with 12 C.F.R. § 382.2(b).
Covered Party: as defined in Section 14.22.
Default Right: has the meaning assigned in and interpreted in accordance with 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
JV Financing Facility: an Inventory financing facility provided by HYGFS to a
U.S. Domiciled Obligor during the period that such Inventory is being shipped to
certain customers and until such customers’ acceptance of such Inventory, at
which time such Inventory is sold by the U.S. Domicilied Obligor to HYGFS for
ultimate lease to such customers.
QFC: a “qualified financial contract”, as defined in and interpreted in
accordance with 12 U.S.C. § 5390(c)(8)(D).
QFC Credit Support: as defined in Section 14.22.
Supported QFC: as defined in Section 14.22.
Swap: has the meaning assigned in Section 1a(47) of the Commodity Exchange Act.
U.S. Special Resolution Regimes: as defined in Section 14.22.
1.2 Restated Definitions. The following definition contained in Section 1.1 of
the Loan Agreement shall be amended and restated in its entirety to read in full
as follows:
Approved Intercreditor Agreement: means (a) with respect to any Permitted Term
Debt, an intercreditor agreement containing terms satisfactory to Agent, among
Agent, on behalf of the Secured Parties, the applicable Obligors, and the
holders of such Permitted Term Debt (or any agent or trustee acting on their
behalf), (b) with respect to an Approved Floorplan and Factoring Facility, an
intercreditor agreement containing terms satisfactory to Agent, among Agent, on
behalf of the Secured Parties, the applicable Obligors, and the creditors
providing such Approved Floorplan and Factoring Facilities (or any agent or
trustee acting on their behalf), and (c) with respect to a JV Financing
Facility, an intercreditor agreement containing terms satisfactory to Agent,
among Agent, on behalf of the Secured Parties, the applicable U.S. Domiciled
Obligors and HYGFS, as any of the foregoing may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.


2



--------------------------------------------------------------------------------



1.3 Amendments to Section 10.2.1. Section 10.2.1 of the Loan Agreement shall be
amended by:
(a) deleting the word “and” at the end of clause (s) therein;
(b) relettering existing clause (t) therein as new clause (v);
(c) inserting new clauses (t) and (u) immediately after clause (s) therein to
read in their entirety as follows:
(t) Debt incurred by U.S. Domiciled Obligors with respect to any JV Financing
Facility in an aggregate amount not to exceed $15,000,000 at any one time
outstanding; provided that (i) if secured, such Debt shall be secured by Liens
encumbering only the Inventory and related assets that are the subject of such
JV Financing Facility, (ii) none of the Inventory securing such Debt shall
constitute Eligible Inventory or be included in the U.S. Borrowing Base, (iii)
U.S. Borrower Agent shall provide Agent with written notice at the time of each
advance of such Debt (which notice shall include detailed information
identifying the individual units of Inventory that are the subject of such
financing), (iv) the proceeds of each advance shall be paid directly to the U.S.
Dominion Account, (v) none of the Accounts resulting from any sale of such
Inventory shall constitute Eligible Accounts or be included in the U.S.
Borrowing Base, (vi) all material documentation with respect to such Debt shall
be on terms and conditions reasonably satisfactory to Agent, and (vii) HYGFS
shall agree in writing to be bound by an Approved Intercreditor Agreement;
(u) Debt of Foreign Subsidiaries organized in the People’s Republic of China in
an aggregate amount not to exceed $10,000,000 outstanding at any time; and
(d) amending clause (v) therein (formerly clause (t)) by (i) replacing the
reference to “clauses (a) through (s)” therein with “clauses (a) through (u)”;
and (ii) replacing the reference to “this clause (t)” therein with “this clause
(v)”; and
(e) replacing the reference to “clauses (d), (g), (m), (s) or (t)” in the final
proviso therein with “clauses (d), (g), (m), (s), (t) or (v)”
1.4 Amendment to Section 10.2.2(m). Clause (m) of Section 10.2.2 of the Loan
Agreement shall be amended and restated to read in its entirety as follows:
(m) Liens on (i) Inventory of Foreign Subsidiaries securing Debt permitted under
Section 10.2.1(q) and (ii) Inventory and related assets of U.S. Domiciled
Obligors securing Debt permitted under Section 10.2.1(t); provided, that such
Liens are in compliance with the requirements of Section 10.2.1(q) or Section
10.2.1(t), as applicable;
1.5 Further Amendments to Section 10.2.2. Section 10.2.2 of the Loan Agreement
shall be further amended by (a) deleting the period at the end of clause (n)
thereof and replacing such period with “; and”, and (b) inserting a new clause
(o) immediately after clause (n) therein to read in its entirety as follows:
3



--------------------------------------------------------------------------------



(o) Liens on assets of Foreign Subsidiaries organized in the People’s Republic
of China securing Debt permitted under Section 10.2.1(u); provided, that such
Liens do not encumber any Collateral.
1.6 Amendment to Section 10.2.5(l). Clause (l) of Section 10.2.5 of the Loan
Agreement shall be amended by inserting a new subclause (iv) at the end thereof
to read in its entirety as follows:
(iv) the sale of accounts receivable owing to a UK Domiciled Obligor arising
from sales of Inventory to customers located in Africa and the Middle East,
which such sales of accounts receivable are on a non-recourse basis; provided,
that (A) the relevant UK Domiciled Obligor has notified the Agent of such Asset
Disposition for the purposes of the UK AR Deed of Release, (B) the Net Proceeds
resulting from such Asset Disposition shall be paid directly to a Foreign
Dominion Account in accordance with Section 8.2.5, and (C) such accounts
receivable are not included in the calculation of the Foreign Borrowing Base on
any date of determination; and
1.7 Amendment to Section 10.2.6(d). Clause (d) of Section 10.2.6 of the Loan
Agreement shall be amended and restated to read in its entirety as follows:
(d) any payment in respect of secured Debt (other than Permitted Term Debt),
including Debt in respect of any JV Financing Facility, that becomes due as a
result of the voluntary sale or transfer of the Property securing such Debt; and
1.8 Amendment to Section 14. Section 14 of the Loan Agreement shall be amended
to add a new Section 14.22 at the end thereof which shall read in full as
follows:
Section 14.22 Acknowledgement Regarding Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
If a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, transfer
of such Supported QFC and the benefit of such QFC Credit Support (and any
interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regimes if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. If a Covered Party or BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could
4



--------------------------------------------------------------------------------



be exercised under the U.S. Special Resolution Regimes if the Supported QFC and
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a defaulting lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
Section 2.Extension of Long-Range Business Forecast Due Date. In reliance on the
representations, warranties, covenants and agreements contained in this Fourth
Amendment, Agent and Lenders hereby extend the due date for Borrowers’ annual
long-range business forecast for Fiscal Year 2020 due under
Section 10.1.2(f)(ii) of the Loan Agreement from June 30, 2020 to September 30,
2020.
Section 3.Conditions Precedent. The amendments to the Loan Agreement contained
in Section 1 and the extension set forth in Section 2 hereof are each subject to
the satisfaction of each of the following conditions precedent (the date on
which all such conditions are satisfied, the “Fourth Amendment Effective Date”):
3.1 Fourth Amendment. The Agent shall have received counterparts of this Fourth
Amendment executed on behalf of the Agent, each Obligor (other than HY Italy)
and the Required Lenders.
3.2 Consent and Reaffirmation. The Agent shall have received a counterpart of
the consent and reaffirmation attached hereto of the Guaranty provided by HY
Italy executed by HY Italy.
3.3 Fees and Expenses. Borrowers shall have paid all fees and expenses to be
paid to the Agent and Lenders on the Fourth Amendment Effective Date (including
fees and disbursements of counsel to the Agent).
3.4 Other Documents and Actions. The Obligors shall have provided to the Agent
such other documents and taken such other actions as reasonably requested by the
Agent.
Section 4.Representations and Warranties. To induce the Lenders and the Agent to
enter into this Fourth Amendment, each Obligor hereby represents and warrants to
the Lenders and the Agent as follows:
4.1 Loan Document Representations and Warranties. Prior to and after giving
effect to this Fourth Amendment, the representations and warranties of such
Obligor contained in Section 9 of the Loan Agreement, or which are contained in
any other Loan Documents, are true and correct in all material respects (or,
with respect to (a) the representations and warranties qualified by materiality
and (b) the representation and warranty set forth in the last sentence of
Section 9.1.1 of the Loan Agreement, in all respects) on and as of the Fourth
Amendment Effective Date (except for representations and warranties that
expressly relate to an earlier date which shall be true and correct in all
material respects or all respects, as applicable, on such date).
4.2 Power and Authority. Each Obligor party hereto is duly authorized to
execute, deliver and perform the Fourth Amendment. The execution, delivery and
performance of the Fourth Amendment has been duly authorized by all necessary
action, and does not (a) require any consent or approval of any holders of
Equity Interests of any Obligor, except those already obtained; (b) contravene
the Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require imposition of a
Lien (other than Permitted Liens) on any Obligor’s Property.
5



--------------------------------------------------------------------------------



4.3 Enforceability. The Fourth Amendment is a legal, valid and binding
obligation of each Obligor party hereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
4.4 No Defaults. No event or circumstance exists that constitutes a Default or
Event of Default.
4.5 Solvency. Each Obligor is Solvent.
Section 5.Miscellaneous.
5.1 Authorization to Enter Into Approved Intercreditor Agreements. By their
execution of this Fourth Amendment, the Lenders party hereto authorize Agent to
enter into Approved Intercreditor Agreements with respect to any JV Financing
Facility and to subordinate Agent’s Liens on the Inventory and related assets
that are the subject of such JV Financing Facility.
5.2 Reaffirmation of Loan Documents. All of the terms and provisions of the Loan
Agreement (as amended by this Fourth Amendment) and the other Loan Documents
shall, except as amended and modified hereby, remain in full force and effect
and are hereby ratified and affirmed by the Obligors. This Fourth Amendment
shall not limit or impair any Liens securing the Obligations, which Liens are
hereby ratified and affirmed by the Obligors and shall continue to secure the
Obligations. This Fourth Amendment is a Loan Document.
5.3 Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under Section 5.10 of the Loan Agreement and any other
Guaranty executed by such Guarantor in favor of the Agent and agrees that such
Guarantor continues to unconditionally and irrevocably guarantee the prompt
payment and performance of the Obligations thereunder.
5.4 Parties in Interest. All of the terms and provisions of this Fourth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
5.5 Legal Expenses. The Borrowers hereby agree to pay on demand all reasonable
fees and expenses of counsel to the Agent incurred by the Agent in connection
with the preparation, negotiation and execution of this Fourth Amendment and all
related documents.
5.6 Counterparts; Execution. This Fourth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. The
amendments to the Loan Agreement set forth in Section 1 of this Fourth Amendment
and the extension set forth in Section 2 shall each become effective when the
Agent has received counterparts bearing the signatures of all required parties
hereto and Section 3 is satisfied. Facsimiles or other electronic transmissions
(e.g., .pdf) shall be effective as originals.
5.7 Entire Agreement. THIS FOURTH AMENDMENT, THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
5.8 Headings. The headings, captions and arrangements used in this Fourth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Fourth Amendment, nor
affect the meaning thereof.
6



--------------------------------------------------------------------------------





7



--------------------------------------------------------------------------------



5.9 Governing Law. This Fourth Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law provisions (but
giving effect to section 5-1401 of the New York general obligation law and
federal laws relating to national banks).
[Remainder of page intentionally left blank. Signature pages follow.]
8




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.




HYSTER-YALE MATERIALS HANDLING, INC.,
as a U.S. Borrower and a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Senior Vice President, General Counsel
and Secretary


HYSTER-YALE GROUP, INC.,
as a U.S. Borrower and a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Senior Vice President, General Counsel
and Secretary


BOLZONI AURAMO, INC,
as a U.S. Borrower and a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Secretary


HYSTER OVERSEAS CAPITAL CORPORATION, LLC, as a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Secretary


BOLZONI CAPITAL HOLDING B.V.,
as a Dutch Borrower and a Guarantor


By: HYSTER-YALE HOLDING B.V., its Managing Director
By:  /s/ D.J.J. Peters
Name: D.J.J. Peters
Title: Managing Director


By: /s/ Toby Tyler
Name: Hyster-Yale Group Limited, managing director
By: R.T.S. Tyler, director of Hyster-Yale Group Limited






Signature Page to
Fourth Amendment to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------



HYSTER-YALE NEDERLAND B.V.,
as a Dutch Borrower and a Guarantor


By: HYSTER-YALE HOLDING B.V., its Managing Director
By:  /s/ D.J.J. Peters
Name: D.J.J. Peters
Title: Managing Director


By: /s/ Toby Tyler
Name: Hyster-Yale Group Limited, managing director
By: R.T.S. Tyler, director of Hyster-Yale Group Limited


HYSTER-YALE INTERNATIONAL B.V.,
as a Dutch Borrower and a Guarantor


By: HYSTER-YALE HOLDING B.V., its Managing Director
By:  /s/ D.J.J. Peters
Name: D.J.J. Peters
Title: Managing Director


By: /s/ Toby Tyler
Name: Hyster-Yale Group Limited, managing director
By: R.T.S. Tyler, director of Hyster-Yale Group Limited


HYSTER-YALE HOLDING B.V.,
as a Dutch Borrower and a Guarantor


By: HYSTER-YALE HOLDING B.V., its Managing Director
By:  /s/ D.J.J. Peters
Name: D.J.J. Peters
Title: Managing Director


By: /s/ Toby Tyler
Name: Hyster-Yale Group Limited, managing director
By: R.T.S. Tyler, director of Hyster-Yale Group Limited


HYSTER-YALE UK LIMITED,
as a UK Borrower and a Guarantor


By:  /s/ Toby Tyler 
Name: R.T.S. Tyler
Title: Director




Signature Page to
Fourth Amendment to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------



HYSTER-YALE GROUP LIMITED,
as a Guarantor


By:  /s/ Toby Tyler 
Name: R.T.S. Tyler
Title: Director


NUVERA FUEL CELLS, LLC,
as a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Secretary


BOLZONI HOLDINGS LLC,
as a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Secretary


BOLZONI CAPITAL UK LIMITED,
as a UK Borrower and a Guarantor


By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Director






Signature Page to
Fourth Amendment to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Agent and a U.S. Lender


By:  /s/ Thomas Herron 
Name: Thomas Herron
Title: Senior Vice President


BANK OF AMERICA, N.A.,
(acting through its London Branch), as European Security Trustee and a Foreign
Lender


By:  /s/ Thomas Herron 
Name: Thomas Herron
Title: Senior Vice President


CITIBANK, N.A.,
as a U.S. Lender and a Foreign Lender


By:  /s/ David Smith 
Name: David Smith
Title: VP


HSBC BANK USA, NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:  /s/ Andrew Brown 
Name: Andrew Brown
Title: Senior Vice President


WELLS FARGO BANK, N.A.,
as a U.S. Lender


By:  /s/ Moses Harris 
Name: Moses Harris
Title: Authorized Signatory


WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH,
as a Foreign Lender


By:  /s/ Patricia Del Busto 
Name: Patricia Del Busto
Title: Authorized Signatory


KEYBANK NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:  /s/ Nadine M. Eames 
Name: Nadine M. Eames
Title: Vice President


Signature Page to
Fourth Amendment to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION
as a U.S. Lender and a Foreign Lender


By:  /s/ Patrick Lingrosso 
Name: Patrick Lingrosso
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:  /s/ Lisa Freeman 
Name: Lisa Freeman
Title: Senior Vice President












Signature Page to
Fourth Amendment to Amended and Restated Loan, Security and Guaranty Agreement




--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION
June 16, 2020


        The undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Fourth Amendment to Amended and Restated Loan, Security and Guaranty
Agreement (the “Fourth Amendment”); (ii) consents to the Borrowers’ and
Guarantors’ execution and delivery thereof; (iii) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the Foreign
Facility Obligations pursuant to the terms of the Guaranty dated as of December
18, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “HY Italy Guaranty”), by the undersigned in favor of the Agent for the
benefit of the Foreign Facility Secured Parties and (iv) reaffirms that the HY
Italy Guaranty is and shall continue to remain in full force and effect subject
to the limitations under Section 6 of the HY Italy Guaranty.


[Remainder of page intentionally left blank. Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the effective date of the Fourth Amendment.


GUARANTOR:


HYSTER-YALE ITALIA S.P.A.,




By:  /s/ Suzanne Schulze Taylor 
Name: Suzanne Schulze Taylor
Title: Authorised Signatory (Director)



